Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-12 in the reply filed on November 03rd, 2022 are acknowledged. Claims 1-3, 8, 10 and 11 have been amended.  Claims 13-24 have been withdrawn from consideration.  Claims 1-24 are pending.
Action on merits of claims 1-12 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2020/0066809, hereinafter as Liu ‘809) in view of Jin (US 2018/0088260, hereinafter as Jin ‘260).
Regarding Claim 1, Liu ‘809 teaches 2a display device including a display area and a non-display area surrounding the display area, the display area including a first display area and a second display area, the display device comprising: 
a substrate (Fig. 11, (11); [0111]); and
a plurality of pixels arranged over the substrate and including first pixels and second pixels, the first pixels included in the first sdisplay area (200; [0056]) and the second pixels included in the second display area (100; [0056]) (see Fig. 8B),
wherein 6the first pixels include a repeating arrangement structure of first pixel units (GRB; [0090]) each 7including a plurality of pixels having different colors, the second pixels include a repeating 8arrangement structure of a second pixel units (111; [0090]) each including a greater number of pixels than the 9number of pixels included in each of the first pixel units (see Fig. 8B).
Thus, Liu ‘809 is shown to teach all the features of the claim with the exception of explicitly the features: “neighboring pixels of a first color in each of the second pixel units are arranged adjacent to each other with a first distance; and a second distance between one of the neighboring pixels of the first color and a pixel of a second color in each of the second pixels units is greater than the first distance”.
However, Jin ‘260 teaches neighboring pixels of a first color (Figs. 2a and 2b, (103); [0044]) in each of the second pixel units are arranged adjacent to each other with a first distance; and a second distance between one of the neighboring pixels of the first color (103) and a pixel of a second color (101) in each of the second pixels units is greater than the first distance.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu ‘809 by having a second distance between one of the neighboring pixels of the first color and a pixel of a second color in each of the second pixels units is greater than the first distance improve the performance of the display device (e.g. the horizontal and vertical lines of the center of the luminance to be smooth and continuous (see para. [0053])) as suggested by Jin ‘260.

Regarding Claim 2, Jin ‘260 teaches a third distance between pixels of the first color that neighbor each other among the first pixels is greater than the first distance (see Figs. 2a and 2b).
Furthermore, it has been held to be within the general skill of a worker in the art to select a third distance between pixels of the first color that neighbor each other among the first pixels is greater than the first distance on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select a third distance between pixels of the first color that neighbor each other among the first pixels is greater than the first distance in order to improve the performance of the display device (e.g. the horizontal and vertical lines of the center of the luminance to be smooth and continuous (see para. [0053])) as suggested by Jin ‘260.

Regarding Claim 3, Jin ‘260 teaches a fourth distance between a pixel of the first color (103) and a pixel of the second color (101 and 102) that neighbor each other in each of the first pixel units is equal to or greater than the second distance (see Figs. 2a and 2b).
Furthermore, it has been held to be within the general skill of a worker in the art to have a fourth distance between a pixel of the first color and a pixel of the second color that neighbor each other in each of the first pixel units is equal to or greater than the second distance on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select a fourth distance between a pixel of the first color and a pixel of the second color that neighbor each other in each of the first pixel units is equal to or greater than the second distance in order to improve the performance of the display device.

Regarding Claim 4, Liu ‘809 teaches a size or a shape of the first pixels is 43different from a size or a shape of the second pixels (see Fig. 7B).  
Furthermore, it has been held to be within the general skill of a worker in the art to have a size or a shape of the first pixels is 43different from a size or a shape of the second pixels on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). A person of ordinary skills in the art is motivated to have a size or a shape of the first pixels is 43different from a size or a shape of the second pixels in order to improve the performance of the display device.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding Claim 5, Liu ‘809 teaches a pixel of a different color (Blue and Red) is arranged 2between pixels of the same color (Green) that neighbor each other among the first pixels (see Figs. 5 and 7B).  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pixel of a different color that can be arranged in any order, such that a pixel of a different color arranged 2between pixels of the same color that neighbor each other among the first pixels involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to perform the arrangement such that a pixel of a different color arranged 2between pixels of the same color that neighbor each other among the first pixels when this improves the performance of the display device.

Regarding Claim 6, Liu ‘809 teaches the second pixel units each include at least 2two pixels of the same color (Green, see Fig. 2B).  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘809 and Jin ‘260 as applied to claim 1 above, and further in view of Kang (US 2011/00112816, hereinafter as Kang ‘816).
Regarding Claim 7, Liu ‘809 and Jin ‘260 are shown to teach all the features of the claim with the exception of explicitly the features: “a 2transmission area between the second pixel units that are repeatedly arranged”.  
However, Kang ‘816 teaches a 2transmission area (Fig. 1, (TA); [0079]) between the second pixel units (PA) that are repeatedly arranged.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu ‘809 and Jin ‘260 by having a 2transmission area between the second pixel units that are repeatedly arranged in order to prevents distortion by suppressing scattering of transmitted light (see para. [0011]) as suggested by Kang ‘816.

Regarding Claim 8, Liu ‘809 teaches a plurality of light-emitting 2diodes respectively corresponding to the first pixels and the second pixels, 3wherein each of the plurality of light-emitting diodes includes a pixel 4electrode (31-33; [0117]) (see Fig. 11).  

Regarding Claim 9, Liu ‘809, Jin ‘260 and Kang ‘816 are shown to teach all the features of the claim with the exception of explicitly the features: “a first separation distance between pixel 2electrodes respectively corresponding to pixels having the same color that neighbor each other 3among the first pixels is greater than a second separation distance between pixel electrodes 4respectively corresponding to pixels having the same color that neighbor each other among the 5second pixels”.  
However, it has been held to be within the general skill of a worker in the art to have a first separation distance between pixel 2electrodes respectively corresponding to pixels having the same color that neighbor each other 3among the first pixels is greater than a second separation distance between pixel electrodes 4respectively corresponding to pixels having the same color that neighbor each other among the 5second pixels on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to have a first separation distance between pixel 2electrodes respectively corresponding to pixels having the same color that neighbor each other 3among the first pixels is greater than a second separation distance between pixel electrodes 4respectively corresponding to pixels having the same color that neighbor each other among the 5second pixels in order to improve the performance of the display device.

Regarding Claim 10, Liu ‘809 teaches the emission layer (51) that overlaps pixel electrodes 44corresponding to the neighboring pixels of the first color is a single body.  
Furthermore, it has been held to be within the general skill of a worker in the art to have the emission layers respectively 44corresponding to pixels of the same color that neighbor each other among the second pixels are formed as a single body on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the emission layers respectively 44corresponding to pixels of the same color that neighbor each other among the second pixels are formed as a single body in order to improve the performance of the display device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘809, Jin ‘260 and Kang ‘816 as applied to claim 8 above, and further in view of Yoon (US 2012/0049215, hereinafter as Yoon ‘215).
Regarding Claim 11, Kang ‘816 teaches the opposite electrode (730; [0046]) that 2correspond to the first pixels and the second pixels is a single body.
Thus, Liu ‘809, Jin ‘260 and Kang ‘816 are shown to teach all the features of the claim with the exception of explicitly the features: “a 3hole corresponding to the transmission area”.  
However, Yoon ‘215 teaches a 3hole (Fig. 12, (32); [0047]) corresponding to the transmission area.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu ‘809, Jin ‘260 and Kang ‘816 by having a 3hole corresponding to the transmission area in order to prevent or reduce distortion of images transmitted therethrough by preventing light from scattering or reducing such scattering (see para. [0007]) as suggested by Yoon ‘215.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘809 an Jin ‘260 as applied to claim 1 above, and further in view of Li (US 2019/0131530, hereinafter as Li ‘530).
Regarding Claim 12, Liu ‘809 teaches the second display area (100).
Thus, Liu ‘809 and Jin ‘260 are shown to teach all the features of the claim with the exception of explicitly the feature: “a bottom metal layer arranged 2between the substrate and the plurality of pixels”.
	However, Li’ 530 teaches a bottom metal layer (Fig. 2, (211); [0069]) arranged 2between the substrate (20; [0065]) and the pixel (e.g. OLED 2; [0072]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu ‘809 and Jin ‘260 by having a bottom metal layer arranged 2between the substrate and the pixel in order to improve the light emitting characteristics of OLEDS (see para. [0054]) as suggested by Li ‘530.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 filed on 11/03/2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829